United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 February 28, 2011 Date of Report (Date of earliest event reported) Overseas Shipholding Group, Inc. (Exact Name of Registrant as Specified in Charter) 1-6479-1 Commission File Number Delaware (State or other jurisdiction of incorporation or organization) 13-2637623 (I.R.S. Employer Identification Number) 666 Third Avenue New York, New York10017 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. A copy of the press release that Overseas Shipholding Group, Inc. (the "Registrant") issued onFebruary 28, 2011 announcing its financial results for the full year and fourth quarter endedDecember 31, 2010 is being furnished to the Securities and Exchange Commission (the “SEC”) and is attached as Exhibit 99.1. Section 8 – Other Events Item 8.01Other Events. On February 28, 2011, the Registrant posted on its website, www.osg.com, under the section titled Investor Relations – Webcasts and Presentations, a presentation dated February 28, 2011 of its financial results for the full year and fourth quarter ended December 31, 2010.A copy of the presentation is hereby furnished to the SEC and is attached as Exhibit 99.2 Section 9 - Financial Statements and Exhibits. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated February 28, 2011 Financial Presentation datedFebruary 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEASSHIPHOLDINGGROUP,INC. (Registrant) Date: March 3, 2011 By:/s/ James I. Edelson Name: Title: James I. Edelson Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release datedFebruary 28, 2011 Financial Presentation datedFebruary 28, 2011
